DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Joshua Pritchett (Reg. #69,004) on January 10, 2022 in which the amendments were presented, and later confirmed by Subaru Kanesaka (Reg. #69,747) on January 12, 2022.
The application has been amended as follows: 
Claims 10 and 14 have been cancelled.
The above amendment has been made to resolve an indefiniteness issue in which the claims required more structure than what the preamble entailed. Specifically, the claims were directed to a rotor blade for an aircraft gas turbine, yet appeared to require other parts beyond just the rotor blade such as a casing, stationary blade, stationary blade shroud, and guide member. As such, it was unclear if these other parts were required as part of the rotor blade or if the claims intended to encompass more than just the rotor blade. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 7, Applicant’s arguments filed October 26, 2021 are found to be persuasive. Specifically, guide member (70) of Kuwamura et al. (US 2015/0184750 A1) is not provided with an inclined portion in which a direction from the inner-side end part of the guide 
As noted in Pg. 14-15 of the remarks filed, the inclined guide member with the positioning relative to the axis provides several benefits with respect to the reduction of mixing loss time, contraction of flow, and the reduction of flow collision as the flow is blown out from the cavity. Such benefits would not be obtained with the previously presented combination. No further prior art of record has been found to show such a structure would have been obvious to one of ordinary skill in the art at the time the application was filed. 
	Claim 9 subsequently depends upon Claim 7. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745